Citation Nr: 0432603	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-31 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable rating for chronic 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1972 and from November 1990 to February 1992.  He also 
had reserve service in the New York Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for 
chronic sinusitis evaluated as 0 percent disabling.  A Notice 
of Disagreement was received in June 2002 as to the 
noncompensable rating for chronic sinusitis.  A Statement of 
the Case was issued in September 2003.  A timely appeal was 
received in October 2003.  A Supplemental Statement of the 
Case was issued in January 2004.

A hearing was held at the RO before the undersigned Veterans 
Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See 38 C.F.R. § 3.327(a).  The last 
formal VA examination to address the veteran's chronic 
sinusitis was conducted in October 2001.  Since that 
examination, substantial medical records have been received 
regarding the veteran's service connected condition.  In 
addition, the veteran has undergone substantial dental work, 
apparently, in part, as a consequence of infection that may 
or may not be related to the veteran's service connected 
sinusitis.  It is not possible, on the record before the 
Board, to tell whether the treatment and symptoms he has 
experienced are related to sinusitis, or are independent of 
it.  Another VA examination is, therefore, in order.   

In addition, the Board notes that the veteran testified at 
the hearing held in April 2004 that he received Social 
Security disability benefits.  The RO should request all 
medical and adjudication records relating to the veteran's 
Social Security disability benefits as well as any more 
current treatment records.  

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the appellant that he 
should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession.  See 38 C.F.R. § 3.159(b).

2.  Attempt to obtain the veteran's medical 
and adjudication records from the Social 
Security Administration.  

3.  Obtain the veteran's medical records from 
the VA Medical Center in Syracuse, New York 
for treatment for complaints related to his 
chronic sinusitis from May 2003  to the 
present.  The VA facility should provide a 
negative response if records are not 
available, or there are none.

4.  The RO should ask the veteran to complete 
a new release form authorizing VA to request 
copies of his treatment records from 
Williamson Medical, PLLC, as well as any other 
private physician that has treated him from 
November  2003 to the present.  These medical 
records should then be requested.  The veteran 
should be informed that he could also obtain 
these records himself and submit them to the 
RO.  All efforts to obtain these records, 
including follow-up requests, if appropriate, 
should be fully documented.  

5.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for an appropriate VA examination.  The claims 
file should be provided to the examiner for 
review in conjunction with the examination.  
The examiner should indicate in the report 
that the claims file was reviewed, and provide 
a complete rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the veteran's service-connected chronic 
sinusitis.  In conducting the examiner, the 
Board directs the examiner's attention to the 
private medical and dental records and the 
examiner also should render an opinion as to 
any relationship between the veteran's dental 
problems and his sinusitis, particularly, 
whether the infections that the veteran 
reports occurring are related to his chronic 
sinusitis or are independent of it.  

6.  Then, the RO should readjudicate the 
claim.  If such action does not resolve the 
claim, a supplemental statement of the case 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
this claim should be returned to this Board 
for further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



